
	

113 S334 IS: To terminate agricultural direct payments beginning with the 2013 crop year.
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 334
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mrs. McCaskill (for
			 herself and Mr. Flake) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To terminate agricultural direct payments beginning with
		  the 2013 crop year.
	
	
		1.Findings and sense of
			 Congress
			(a)FindingsCongress
			 finds that—
				(1)on September 30,
			 2012, the final day of the 2012 fiscal year, the total public debt outstanding
			 equaled more than $16,000,000,000,000;
				(2)the Congressional
			 Budget Office projects that under law in effect as of the date of enactment of
			 this Act, the budget deficit for fiscal year 2013 will be
			 $845,000,000,000;
				(3)the most recent
			 projection from the Department of Agriculture, updated in February 2013,
			 forecast—
					(A)net farm income
			 to be $112,000,000,000 in 2012, the second-highest total on record; and
					(B)farm asset
			 values, reflecting expectations of long-term profitability, to rise to a record
			 $2,536,000,000,000;
					(4)direct payments
			 to agricultural producers—
					(A)cost the Federal
			 Government nearly $5,000,000,000 annually;
					(B)are fixed
			 payments with no connection to market conditions or the actual losses of the
			 producers; and
					(C)are not reduced
			 or adjusted in any way in response to high commodity prices or high farm
			 incomes;
					(5)direct payments
			 that are set based on historical acreage and yield are payable even to people
			 who do not farm and to agricultural producers who do not grow the covered
			 commodity for which the direct payments are made;
				(6)(A)direct payments are
			 paid to producers on less than 22 percent of all farms in the United States and
			 only for a select number of commodities;
					(B)among producers on farms that receive
			 direct payments, the payments are concentrated among producers on the largest
			 farm operations, which are those least likely to need support;
					(C)more than 51 percent of payments flow
			 to just 10 percent of recipients; and
					(D)more than 73 percent of payments flow
			 to just 25 percent of recipients;
					(7)(A)direct payments
			 were—
						(i)enacted through the Agricultural
			 Market Transition Act (7 U.S.C. 7201 et seq.), title I of the 1996 Farm Bill;
			 and
						(ii)intended to be temporary,
			 transitional payments to assist agricultural producers following the
			 elimination of target price deficiency payments; but
						(B)the transition was
			 never completed and direct payments were reauthorized in 2002 and 2008;
			 and
					(8)direct payments
			 were eliminated by—
					(A)S. 3240 (112th
			 Congress), the Agriculture Reform, Food, and Jobs Act of 2012, which passed the
			 Senate on June 21, 2012; and
					(B)H.R. 6083 (112th
			 Congress), the Federal Agriculture Reform and Risk Management Act of 2012,
			 which was reported by the Committee on Agriculture of the House of
			 Representatives on September 13, 2012.
					(b)Sense of
			 CongressIt is the sense of Congress that direct payments—
				(1)are unnecessary
			 and unaffordable; and
				(2)should be
			 immediately repealed.
				2.Termination of
			 agricultural direct payments
			(a)RepealSections 1103 and 1303 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8713, 8753) are repealed.
			(b)Application of
			 amendmentsNotwithstanding section 701 of the American Taxpayer
			 Relief Act of 2012 (Public Law 112–240; 126 Stat. 2362), the amendments made by
			 this section shall apply beginning with the 2013 crop year.
			
